 Case 3:19-cv-00621-NJR Document 38 Filed 06/10/20 Page 1 of 2 Page ID #105
                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TARIUS D. GANAWAY,
 #M08848,

                       Plaintiff,

 v.                                             Case No. 19-cv-00621-NJR

 C/O WINE,
 C/O CAREAWAY,
 C/O DAVIS, and
 DR. LISA GOLDMAN,

                       Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on a motion to set aside default judgment filed by

Dr. Lisa Goldman (Doc. 30). On October 9, 2019, a waiver of service was issued on

Plaintiff Ganaway’s Complaint to Dr. Lisa Goldman (Doc. 19). Dr. Goldman returned the

waiver on October 29, 2019, and her Answer was due on December 9, 2019 (Doc. 23). She

failed to file an Answer. Ganaway filed a Motion for Entry of Default against Dr.

Goldman on January 30, 2019 (Doc. 26). The Court granted the motion and directed that

default be entered against Dr. Goldman (Doc. 27). The following day, Dr. Goldman filed

the pending motion to set aside the default (Doc. 30). Ganaway filed a Motion for Default

Judgment on February 3, 2020, arguing that because default has been entered and Dr.

Goldman is not in the military, default judgment should be entered (Doc. 32).

       Pursuant to Federal Rule of Civil Procedure 55(c), “[t]he court may set aside an

entry of default for good cause.” “In order to vacate an entry of default the moving party

must show: (1) good cause for default, (2) quick action to correct it, and (3) [a] meritorious

                                        Page 1 of 2
 Case 3:19-cv-00621-NJR Document 38 Filed 06/10/20 Page 2 of 2 Page ID #106
defense to plaintiff’s complaint.” Pretzel & Stouffer v. Imperial Adjusters, Inc., 28 F.3d 42, 45

(7th Cir. 1994); Cracco v. Vitran Express, Inc., 559 F.3d 625, 630-31 (7th Cir. 2009). The

standard for setting aside an entry of default is the same as that for setting aside a default

judgment, but is applied more liberally. Cracco, 559 F.3d at 631.

       Dr. Goldman has met the standard for vacating the entry of default. Specifically,

she has shown good cause because she sought counsel, but due to a clerical errorɆDVVKH

LV QR ORQJHU HPSOR\HG E\ WKH ,OOLQRLV 'HSDUWPHQW RI &RUUHFWLRQVɆcounsel was not

assigned by the Attorney General and an answer was not timely filed. Dr. Goldman acted

quickly to resolve the issue because counsel filed the motion to set aside default the next

day after default was entered by the Clerk. Dr. Goldman is reviewing the merits of the

case and requests further seeks additional time to review the allegations and file a

responsive pleading.

       Given that defaults are disfavored and the standard for vacating an entry of

default is liberally applied, the Court finds that Dr. Goldman has met the requirements

of Rule 55(c) and GRANTS the Motion to Set Aside Default Judgment (Doc. 30). The

Entry of Default (Doc. 28) is VACATED. The Motion for Default Judgment (Doc. 32) filed

by Ganaway is DENIED. Dr. Goldman is GRANTED leave to file an answer to the

Complaint by July 1, 2020.

       IT IS SO ORDERED.

       DATED: June 10, 2020

                                                    ____________________________
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge




                                         Page 2 of 2
